United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.S., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
Richmond, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 19-0189
Issued: May 14, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On November 5, 2018 appellant filed a timely appeal from a June 27, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
consider the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish right shoulder and
right elbow conditions causally related to the accepted factors of her federal employment.
FACTUAL HISTORY
On July 21, 2017 appellant, then a 52-year-old claims representative, filed an occupational
disease claim (Form CA-2) for a right elbow condition. She noted that she was working at her
desk when her elbow started to hurt. Appellant identified July 19, 2017 as the date that she first
1

5 U.S.C. § 8101 et seq.

became aware of the condition and that she first realized the condition was causally related to
factors of her federal employment. On the reverse side of the Form CA-2, the employing
establishment indicated that appellant reported experiencing pain in her right forearm up through
her shoulder, which she believed was due to repetitive computer work.
In a development letter dated August 8, 2017, OWCP notified appellant of the type of
additional evidence needed to establish her occupational disease claim, including factual evidence
documenting hazardous exposures at work, and a narrative report from her attending physician
that included a diagnosis and an explanation regarding causal relationship. It also inquired as to
whether she had a prior history of elbow injuries. OWCP afforded appellant 30 days to submit the
requested evidence.
In an August 11, 2017 statement, appellant indicated that she would sit and type eight hours
a day processing disability claims. She believed that repetitive typing motions caused elbow
tenderness, as well as a sharp shooting pain down to her wrist. Appellant further noted that she
had been working for the employing establishment for 10 years doing the same types of repetitive
movement. She typed all day for eight hours or more, five days per week, and occasionally worked
overtime on weekends. Appellant indicated that she had “no elbow injuries.” Her elbow “started
hurting a couple years ago,” and she saw a doctor who gave her a cortisone shot. However, they
were no longer as effective.
A July 2, 2013 lumbar magnetic resonance imaging (MRI) scan revealed early
degenerative disc disease of the lower lumber spine, contributed to by grade one anterolisthesis of
L4 on L5. No significant spinal canal stenosis was seen with foraminal stenosis primarily at the
L4-5 level.
On July 14, 2015 appellant sought treatment with Dr. Morteza Farr, a Board-certified
orthopedic surgeon, for an evaluation of her elbow, hip, and back. Dr. Farr noted the MRI scan
demonstrated evidence of spondylolisthesis with facet arthropathy at L4-5, but no stenosis. He
indicated that appellant’s pain in her elbow was consistent with lateral epicondylitis, and the
symptoms of her hip were consistent with bursitis and iliotibial band syndrome. Dr. Farr
diagnosed lateral epicondylitis and lumbar degenerative disc disease. He prescribed physical
therapy and continued chiropractic treatment.
In a report dated January 20, 2017, Dr. Farr indicated that appellant presented for
evaluation of the epicondylitis in her right arm. He noted a history of pain and discomfort, which
worsened with activity. Dr. Farr noted that past treatment included an injection “years ago,” which
worked well. Appellant described her pain as severe and frequent. Dr. Farr diagnosed lateral
epicondylitis, unspecified elbow and administered an injection. He indicated that appellant would
return for treatment on an as-needed basis.
In a report dated July 27, 2017, Dr. Farr evaluated appellant’s left elbow and he again
diagnosed lateral epicondylitis, unspecified elbow and administered another injection. He repeated
that appellant should return for treatment on an as-needed basis.
By decision dated October 24, 2017, OWCP denied appellant’s occupational disease claim.
It explained that the medical evidence of record failed to establish that appellant’s lumbar and

2

lumbosacral degenerative disc disease and lateral epicondylitis were causally related to the
accepted employment factor(s).
On November 21, 2017 appellant requested an oral hearing before a representative of
OWCP’s Branch of Hearings and Review.
At the February 26, 2018 hearing, appellant clarified that although she submitted evidence
relating to her lumbar condition, she was only filing a claim for her right elbow epicondylitis. She
testified that she has built up a tolerance to cortisone shots, which rendered them ineffective to
treat her elbow pain. In her testimony, appellant implicated repetitive motion she performed at the
employing establishment as the causative factor. The hearing representative explained the type of
evidence needed to show causal relationship, and afforded her 30 days to submit additional
evidence.
A February 21, 2018 right elbow MRI scan revealed mild lateral epicondylitis and a partialthickness tear of the common extensor tendon.
In a February 27, 2018 e-mail to appellant, Dr. C. Scott Walthour, a Board-certified
orthopedic surgeon, indicated that he had reviewed the MRI scan and found mild changes
consistent with probable lateral epicondylitis or tennis elbow. In terms of relation to work he
noted, “[a]ll I can say is that it may be related to an overuse[-]type activity as there was no major
trauma or injury that occurred.”
In a note dated March 5, 2018, Dr. Frank M. De Mayo, a Board-certified orthopedic
surgeon, diagnosed bursitis of the right shoulder and lateral epicondylitis of the right elbow. He
opined that these diagnosed conditions are, within reasonable medical certainty, related to her work
activities.
On March 19, 2018 appellant filed a page of the transcript with a written notation clarifying
that her right shoulder had also been injured due to repetitive work.
In March 28, 2018 progress notes, Dr. Walthour indicated that appellant was recovering
from a recent lateral tendon debridement procedure. He explained that appellant indicated to him
that she completes electronic forms, uses a keyboard and mouse, answers telephone calls, uses a
scanner and fax machine, and occasionally is required to handwrite. Dr. Walthour noted that
appellant uses a computer for most of her workday. He noted that certainly due to the type of work
that appellant performs it is reasonable that she may have some overuse-type syndrome that could
be exacerbated by her work activities. Dr. Walthour explained, however, that unfortunately lateral
epicondylitis occurs to those who type, but also to those who do not type and therefore there is no
100 percent causal relationship opinion, but certainly repetitive overuse-type activities can
exacerbate or even, in some cases, be the cause of epicondylitis. He noted that her symptoms are
exacerbated by work and have been going on again for several years and therefore, in his
professional opinion, it is reasonable to consider that her lateral epicondylitis had been exacerbated
by an overuse type of injury which could occur in the workplace.
By decision dated April 10, 2018, OWCP’s hearing representative affirmed the prior
denial, finding that the medical evidence of record failed to establish causal relationship. She
explained that neither Dr. De Mayo nor Dr. Walthour provided sufficient medical rationale
3

explaining the relationship between appellant’s work activities and her diagnosed right elbow
lateral epicondylitis and/or right shoulder bursitis.
On May 17, 2018 appellant requested reconsideration.
In a May 14, 2018 note, Dr. De Mayo repeated verbatim the content of his March 5, 2018
letter, and added, “there is a causal relationship between work activities and these problems.”
By decision dated June 27, 2018, OWCP denied modification of the prior decision. It
determined that Dr. De Mayo’s letter of May 14, 2018 was conclusory, and therefore, insufficient
to establish causal relationship.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation of FECA,3 that an injury was sustained in the performance of duty as alleged, and
that any disability or medical condition for which compensation is claimed is causally related to
the employment injury.4 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or existence
of the disease or condition for which compensation is claimed; (2) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; and (3) medical evidence establishing that the diagnosed condition is causally
related to the identified employment factors.6
Causal relationship is a medical question that requires rationalized medical opinion
evidence to resolve the issue.7 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factor(s) must be based on a
complete factual and medical background.8 Additionally, the physician’s opinion must be
2

Id.

3

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
4

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
5
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
6

S.C., Docket No. 18-1242 (issued March 13, 2019); Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB 238 (1996).

8

M.V., Docket No. 18-0884 (issued December 28, 2018).

4

expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factor(s).9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish right shoulder
and right elbow conditions causally related to the accepted factors of her federal employment.
In support of her claim appellant submitted medical reports of Dr. Farr. Dr. Farr
consistently diagnosed lateral epicondylitis. However, his July 14, 2015, and January 20 and
July 27, 2017 reports did not include an opinion as to causal relationship. Medical evidence which
does not offer an opinion on causal relationship is of no probative value to the issue of causal
relationship.10 Therefore these reports are insufficient to establish appellant’s claim.
Dr. De Mayo’s notes of March 5 and May 14, 2018 also do not establish that appellant’s
injury was causally related to the accepted factors of her employment. He diagnosed bursitis of
the right shoulder and lateral epicondylitis of the right elbow. Dr. De Mayo explained that these
orthopedic problems are within reasonable medical certainty related to her work activities and
thus, there is a causal relationship between work activities and these problems. His notes do not
contain a physiological explanation as to how appellant’s right shoulder bursitis and right elbow
lateral epicondylitis occurred.11 The Board has held that a medical opinion is of limited value if it
is conclusory in nature.12 A medical opinion must provide an explanation of how the implicated
employment factors physiologically caused, contributed to, or aggravated the specific diagnosed
conditions.13 Without this explanation, Dr. De Mayo’s notes are insufficient to establish the
claim.14
Dr. Walthour, in a March 28, 2018 report, accurately described the causative factors of
employment and notes a temporal relationship between the onset of pain and the accepted factors.
He does not, however, offer an unequivocal opinion that the right shoulder and elbow conditions
were caused by appellant’s federal employment. Of lateral epicondylitis as an elbow condition
generally, Dr. Walthour noted that overuse-type activities can exacerbate or even, in some cases,
be the cause of epicondylitis. In regards to appellant’s specific case, he explained that she noted
that her symptoms were exacerbated by work and this had been going on again for several years
and thus it is certainly reasonable to consider that her lateral epicondylitis had been exacerbated
by an overuse-type of injury which could occur in the workplace. However, the Board has found
that the mere fact that a disease manifests itself during a period of employment does not raise an
9

Id.; Victor J. Woodhams, supra note 6.

10

See L.T., Docket No. 18-1603 (issued February 21, 2019).

11

B.H., Docket No. 18-1219 (issued January 25, 2019).

12

Id.

13

Id.

14

Id.

5

inference that there is a causal relationship between the two,15 and temporal relationship alone will
not suffice for purposes of establishing causal relationship.16 Dr. Walthour’s opinion is couched
in speculative terms, noting only the possibility that appellant’s condition “could” have been
caused by her federal employment. Entitlement to FECA benefits may not be based on surmise,
conjecture, speculation, or on the employee’s own belief of a causal relationship.17 While the
opinion supporting causal relationship does not have to reduce the cause or etiology of a disease
or condition to an absolute certainty, the opinion must be one of reasonable medical certainty and
not speculative or equivocal in character.18 Because Dr. Walthour’s opinion is speculative and
equivocal in nature, it does not carry appellant’s burden of proof as to causal relationship.
For these reasons, the Board finds the evidence of record is insufficient to meet appellant’s
burden of proof on the issue of causal relationship.
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish right shoulder
and right elbow conditions causally related to the accepted factors of her federal employment.

15

L.T., supra note 10; Birger Areskog, 30 ECAB 571 (1979).

16

Id.

17

Id.

18

C.L., Docket No. 18-1379 (issued February 5, 2019).

6

ORDER
IT IS HEREBY ORDERED THAT the June 27, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 14, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

